IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-66,687-02


EX PARTE JAMES DOTRAY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 2005CR6251 IN THE 399TH JUDICIAL DISTRICT COURT
BEXAR COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and
was convicted of sexual assault of a child and sentenced to ten years' imprisonment.
	After a review of the record and based on the trial court's findings of fact, we find that
Applicant's claims that challenge his conviction are without merit.  Therefore, we deny relief.
	Applicant's claim regarding his jail time credit is dismissed as moot.
DELIVERED: April 29, 2009
DO NOT PUBLISH